*524
ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Donnie Lee Eekles, appealed the summary denial of his post-conviction petition filed pursuant to Rule 32, A.R.Crim.P. We remanded this cause so that the trial court could clarify its order denying the petition. Eckles v. State, 639 So.2d 523 (Ala.Cr.App.1993).
The trial court has complied with our directions and has stated the reasons for denying the petition, which raised the issue of ineffective assistance of counsel. The trial court correctly states that this issue was addressed by this court on direct appeal, in an unpublished memorandum, and is therefore procedurally barred in this collateral proceeding. Rule 32.2(a)(4), A.R.Crim.P.
This judgment in this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.